       Case 1:18-cv-00068 Document 443 Filed on 10/28/19 in TXSD Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWNSVILLE DIVISION



 STATE OF TEXAS, et al.,
   Plaintiffs,

 v.

 UNITED STATES OF AMERICA, et al.,
  Defendants,                                        Case No. 18-cv-00068

 KARLA PEREZ, et al.,
  Defendant-Intervenors,

 and

 STATE OF NEW JERSEY,
   Defendant-Intervenor.



         FEDERAL DEFENDANTS’ RESPONSE TO OCTOBER 8, 2019, ORDER

        On October 8, 2019, the Court ordered briefing on the issue of “whether, consistent with

the Administrative Procedure Act, 5 U.S.C. § 551 et seq., the Court may consider evidence outside

the administrative record or whether it is restricted to the administrative record in its ruling on

Plaintiffs’ Motion for Summary Judgment (Doc. No. 356).” ECF Dkt. No. 435 at 1. The Court also

ordered that the parties “detail what administrative record exists (and its location) in the summary

judgment record currently before the Court.” Id.

        Federal Defendants confirm that compact discs containing the certified administrative

record (CAR) of those non-privileged documents that the Department of Homeland Security

considered in issuing the DACA memo, were served on the parties on May 10, 2019 by Federal

Express. On May 24, 2019, Federal Defendants emailed the parties with three additional


                                                 1
     Case 1:18-cv-00068 Document 443 Filed on 10/28/19 in TXSD Page 2 of 5



documents to supplement the CAR and provided an index to the administrative record. The CAR

has not been filed on the docket, and neither Federal Defendants, Plaintiffs, Perez Defendant

Intervenors, nor New Jersey Intervenors have referenced the CAR in their summary judgment

filings following production of the CAR.

       Judicial review of APA claims is generally limited to the administrative record in existence

at the time of the challenged agency action. See Camp v. Pitts, 411 U.S. 138, 142 (1973); Sierra

Club v. U.S. Fish & Wildlife Serv., 245 F.3d 434, 444 (5th Cir. 2001). “Supplementation of the

administrative record is not allowed unless the moving party demonstrates ‘unusual circumstances

justifying a departure’ from the general presumption that review is limited to the record compiled

by the agency.” Medina Cnty. Envtl. Action Ass'n v. Surface Transp. Bd., 602 F.3d 687, 706 (5th

Cir. 2010). “Although supplementation may be warranted to aid[] in the Court’s comprehension

in some cases, the plaintiff must establish why supplementation is specifically needed in the case

at issue,” including a showing that the record “lacks necessary information to evaluate the claims

or documents that are adverse to the agency decision.” Knight v. U.S. Army Corps of Engineers,

No. 4:18-CV-352, 2019 WL 3413423, at *3 (E.D. Tex. July 29, 2019), citing Medina Cnty., 602

F.3d at 706. Courts may also consider extra-record evidence to determine standing. See, e.g., Esch

v. Yeutter, 876 F.2d 976, 991 (D.C. Cir. 1989).1

       Here, where no party has moved to supplement Federal Defendants’ CAR, it is ultimately

improper to support any arguments—other than as to standing (or harm for purposes of a

preliminary injunction)—by relying on evidence outside the CAR. This includes any request that



1
 But see Hill Dermaceuticals, Inc. v. FDA, 709 F.3d 44, 47 (D.C. Cir. 2013) (“Esch has been given
a limited interpretation since it was decided, and at most it may be invoked to challenge gross
procedural deficiencies—such as where the administrative record itself is so deficient as to
preclude effective review.”), citing Theodore Roosevelt Conservation P'ship v. Salazar, 616 F.3d
497, 514 (D.C. Cir. 2010).


                                                   2
     Case 1:18-cv-00068 Document 443 Filed on 10/28/19 in TXSD Page 3 of 5



the Court take judicial notice of facts or statistics from official agency records. See Am. Health

Care Ass'n v. Burwell, 217 F. Supp. 3d 921, 928 (N.D. Miss. 2016) (quoting Silver State Land v.

Beaudreau, 59 F.Supp.3d 158, 172 (D.D.C. 2014) (“[A] court may only consider an adjudicative

fact subject to judicial notice that is not part of the administrative record if it qualifies for

supplementation as extra-record evidence under [Esch].”) (internal citations omitted)).

       Although the parties have engaged in significant discovery here, the parties’ reliance on:

1) extra-record evidence previously considered by this court in Texas I and, in adjudicating the

preliminary injunction, and 2) as otherwise discovered by the parties during the pendency of this

action, is of no consequence. As Federal Defendants have argued, Plaintiffs’ substantive APA

claim may be decided as a matter of law independent of both Plaintiffs’ and Defendant-

Intervenors’ factual arguments—and would be case-dispositive. See Dkt. No. 139-5; Dkt. No. 366

at 8-10.2 Moreover, as discussed supra, the only evidence relevant to Plaintiffs’ APA claims is the

CAR—which has not been challenged. Finally, even if Plaintiffs’ constitutional claim is treated as

independent of their APA claims, review of extra-record evidence is improper because the Court

need not reach Plaintiffs’ constitutional claim. See Dkt. No. 366 at 10-12.




2
  The Fifth Circuit held that DAPA and expanded DACA were substantively unlawful because (1)
“[i]n specific and detailed provisions,” the INA already “confers eligibility for ‘discretionary
relief,’ ” including “narrow classes of aliens eligible for deferred action,” Texas v. United States,
809 F.3d 134, 179 (5th Cir. 2015); (2) the INA’s otherwise “broad grants of authority” could not
reasonably be construed to assign to the Secretary the authority to create additional categories of
aliens of “vast ‘economic and political significance,’” id. at 182-83; (3) DAPA and expanded
DACA were inconsistent with historical deferred-action policies because they neither were
undertaken on a “country-specific basis . . . in response to war, civil unrest, or natural disasters,”
nor served as a “bridge[] from one legal status to another,” id. at 184; and (4) “Congress ha[d]
repeatedly declined to enact the Development, Relief, and Education for Alien Minors Act
(‘DREAM Act’), features of which closely resemble DACA and DAPA.” Id. at 185 (footnote
omitted).


                                                  3
     Case 1:18-cv-00068 Document 443 Filed on 10/28/19 in TXSD Page 4 of 5



Dated: October 28, 2019                          Respectfully submitted,

JOSEPH H. HUNT                                   /s/ Jeffrey S. Robins
Assistant Attorney General                       JEFFREY S. ROBINS
Civil Division                                   Deputy Director
                                                 Lead Attorney
AUGUST E. FLENTJE                                U.S. Department of Justice, Civil Division
Special Counsel                                  Office of Immigration Litigation
                                                 District Court Section
WILLIAM C. PEACHEY                               P.O. Box 868, Washington, DC 20044
Director, Office of Immigration Litigation       Telephone: (202) 616-1246
District Court Section                           Facsimile: (202) 305-7000
                                                 jeffrey.robins@usdoj.gov

                                                 Attorneys for Federal Defendants




                                             4
     Case 1:18-cv-00068 Document 443 Filed on 10/28/19 in TXSD Page 5 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 28, 2019, I electronically filed the foregoing with the

Clerk of the Court by using the Court’s CM/ECF system. I also certify that the foregoing

document is being served this day on all counsel of record either via transmission of Notices of

Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or

parties who are not authorized to receive electronically Notices of Electronic Filing.


                                                     /s/ Jeffrey S. Robins
                                                     JEFFREY S. ROBINS
                                                     Deputy Director
                                                     Lead Attorney
                                                     U.S. Department of Justice, Civil Division

                                                     Attorney for Federal Defendants
